Peters, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules prohibiting assault on a staff member, violent conduct, refusal to follow frisk procedures and refusing to obey direct orders. Evidence presented at petitioner’s disciplinary hearing disclosed that he was the subject of two misbehavior reports, both arising out of the same incident. They stated that petitioner had been one of several inmates confined to the special housing unit whén, in the course of a recreational period in the prison yard, a fight broke out between inmates. After the fight had been broken up by correction officers, all inmates present were directed to submit to a pat frisk. Petitioner refused several times, first in the prison yard and subsequently after confinement in his cell. When the demands of correction officers to submit to a pat frisk were repeated, petitioner lunged from his cell, cursing the correction officers and striking one of them in the face.
The two misbehavior reports together with the testimony of the three correction officers and two inmates who were eyewitnesses to the misconduct in question were sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Green v Coombe, 233 AD2d 659, lv denied 89 NY2d 808). Petitioner’s remaining assertions of procedural irregularities and errors have been examined and found to be without merit.
Mikoll, J. P., Crew III, Yesawich Jr. and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.